DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a digital image" in line 9.  It is unclear and indefinite if this is the same digital image as recited in claim 1.
Claim 3 recites the limitations "the second transformed sub-structure” in line 14, “the first transformed sub-structure” in lines 16-17, and “the perceptual space” in lines 19-20.  There is insufficient antecedent basis for these limitations in the claim.
Claim 4 depends on claim 3 and therefore is also rejected under 112(b) for the same reason(s) as set forth above. 
Claim 5 depends on claim 2 and therefore is also rejected under 112(b) for the same reason(s) as set forth above. 
Claim 6 recites the limitation "the third object" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,288,491. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by claims of U.S. Patent No. 11,288,491.






Claims of Instant application (17/665,684)
Claims of U.S. Patent No. 11,288,491
Claim 1
A method for automated ontological grouping of objects, comprising: a digital camera taking a picture of an image in an electron microscope; storing the picture as a digital image in a computer; the digital image having pixels in sequence having brightness values comprising a first pixel having a first brightness value, a second pixel, adjacent to the first pixel, having a second brightness value, a third pixel, adjacent to the second pixel, having a third brightness value and a fourth pixel, adjacent to the third pixel, having a fourth brightness value, the computer automatically determining, by simultaneously using all possible magnification scales of the electron microscope, a degree of association between the pixels by comparing the first brightness value with the second brightness value, the second brightness value with the third brightness value, the third brightness value with the fourth brightness value; the computer forming a first segment around a first identified object between the second pixel and the third pixel when the second brightness value is more similar to the first brightness value than the second brightness value is to the third brightness value and when the third brightness value is more similar to the fourth brightness value than the third brightness value is to the second brightness value; simultaneously with forming the first segment, the computer forming a second segment around a second identified object in the digital image; the computer mathematically transforming the first identified object to a first transformed object in a first transformed segment and the second identified object to a second transformed object in a second transformed segment wherein the transformed first and second objects have aligned shapes with a fixed orientation; based on the brightness of the pixels, the computer determining a first topology of the transformed first object and a second topology of the second object by comparing brightness of pixels in the first transformed segment with brightness of corresponding pixels in the second transformed segment; and the computer assigning space coordinates to the first transformed object and the second transformed object based on identified topologies so that the first transformed object is moved proximate to the second transformed object when the first topology is similar to the second topology and remote from the second transformed object when the first topology is different from the second topology.

Claim 1
A method for automated ontological grouping of objects, comprising: a digital camera taking a picture of an image in an electron microscope; storing the picture as a digital image in a computer; the digital image having pixels in sequence having brightness values comprising a first pixel having a first brightness value, a second pixel, adjacent to the first pixel, having a second brightness value, a third pixel, adjacent to the second pixel, having a third brightness value and a fourth pixel, adjacent to the third pixel, having a fourth brightness value, the digital image also having a fifth pixel having a fifth brightness value, a sixth pixel, adjacent to the fifth pixel, having a sixth brightness value, a seventh pixel, adjacent to the sixth pixel, having a seventh brightness value and an eighth pixel, adjacent to the seventh pixel, having an eighth brightness value, the computer automatically determining, by simultaneously using all possible magnification scales of the electron microscope, a degree of association between the pixels by comparing the first brightness value with the second brightness value, the second brightness value with the third brightness value, the third brightness value with the fourth brightness value, the computer also comparing the fifth brightness value with the sixth brightness value, the sixth brightness value with the seventh brightness value, the seventh brightness value with the eighth brightness value; the computer forming a first segment around a first identified object between the second pixel and the third pixel when the second brightness value is more similar to the first brightness value than the second brightness value is to the third brightness value and when the third brightness value is more similar to the fourth brightness value than the third brightness value is to the second brightness value; simultaneously with forming the first segment, the computer forming a second segment around a second identified object in the digital image between the sixth pixel and the fifth pixel when the sixth brightness value is more similar to the fifth brightness value than the sixth brightness value is to the seventh brightness value and when the seventh brightness value is more similar to the eighth brightness value than the seventh brightness value is to the sixth brightness value; the computer mathematically transforming the first identified object to a first transformed object in a first transformed segment and the second identified object to a second transformed object in a second transformed segment wherein the transformed first and second objects have aligned shapes with a fixed orientation; based on the brightness of the pixels, the computer determining a first topology of the transformed first object and a second topology of the second object by comparing brightness of pixels in the first transformed segment with brightness of corresponding pixels in the second transformed segment; and the computer assigning space coordinates to the first transformed object and the second transformed object based on identified topologies so that the first transformed object is moved proximate to the second transformed object when the first topology is similar to the second topology and remote from the second transformed object when the first topology is different from the second topology.
Claim 2
The method of claim 1, wherein the method further comprises the steps of at a second magnification scale, the second magnification scale being at a higher magnification than a first magnification scale, the computer automatically identifying sub-structures in a digital image by comparing 10brightness of pixels in the digital image.
Claim 2
The method of claim 1, wherein the method further comprises the steps of at a second magnification scale, the second magnification scale being at a higher magnification than a first magnification scale, the computer automatically identifying sub-structures in the digital image by comparing brightness of pixels in the digital image; the computer determining a degree of association between each pixel based on the brightness of each pixel; the computer forming a first sub-structure segment around a first identified sub-structure and a second sub-structure segment around a second identified sub-structure in the digital image where the pixels have a lowest association to one another; the computer mathematically transforming the first identified sub-structure to a first transformed sub-structure in a first transformed sub-structure segment and the second identified sub-structure to a second transformed sub-structure in a second transformed sub-structure segment wherein the transformed first and second sub-structures have shapes with a fixed orientation; based on the brightness of the pixels, the computer determining a second topology of the transformed first sub- structure; and the computer comparing brightness of pixels in the first transformed sub-structure segment with brightness of pixels in the second transformed sub-structure segment.
Claim 3
The method of claim 2, wherein the method further comprises the steps of the computer determining a topology of the second transformed sub-structure, based on the topology of the second transformed sub-structure, the computer assigning space coordinates to the first transformed sub- structure and the second transformed sub-structure so that the first transformed sub-structure and the second transformed sub-structure are in proximity in the perceptual space but remote from the first and second transformed objects.
Claim 3
The method of claim 2, wherein the method further comprises the steps of the computer determining a topology of the second transformed sub- structure, based on the topology of the second transformed sub-structure, the computer assigning space coordinates to the first transformed sub-structure and the second transformed sub-structure so that the first transformed sub-structure and the second transformed sub- structure are in proximity in a perceptual space but remote from the first and second transformed objects.
Claim 4
The method of claim 3, wherein the method furtherRF 508.1622CON 2/1/22- 47 - comprises the steps of the computer identifying a third object and forming a third segment around the third object.
Claim 4
The method of claim 3, wherein the method further comprises the steps of the computer identifying a third object and forming a third segment around the third object, determining that the first segment and the first sub-structure segment have a pixel in common and that the second segment and the second sub-structure have a pixel in common, the computer determining that the third segment has no pixel in common with a first and second sub- structures, the computer assigning space coordinates to the first and second segments so that the first and second segments are closer to one another in the perceptual space than the third segment is to the first and second segments.
Claim 5
The method of claim 2, wherein the method further 5comprises the steps of the computer identifying objects at the first magnification scale simultaneously with identifying sub-structures at the second magnification scale.
Claim 6
The method of claim 2, wherein the method further comprises the steps of the computer identifying objects at the first magnification scale simultaneously with identifying sub-structures at the second magnification scale.
Claim 6
The method of claim 3, wherein the method further 10comprises the steps of identifying the third object in a second digital image.
Claim 5
The method of claim 3, wherein the method further comprises the steps of identifying the third object in a second digital image.


Allowable Subject Matter
Claims 1-6 are rejected on the ground of nonstatuatory obviousness-type double patenting, but the nonstatuatory obviousness-type double patenting rejection would be overcome by timely filing of a terminal disclaimer.
Claim 1 would be allowable if the nonstatuatory obviousness-type double patenting rejection is overcome.
Claims 2-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and the nonstatuatory obviousness-type double patenting rejection is overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 2014/0286562 A1) teaches segmenting biological structures from microscopy images.
Homman et al. (US 2008/0212880 A1) teaches identification and classification of virus particles in textured electron micrographs.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is (571)272-2682. The examiner can normally be reached Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        



9/1/2022